Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Response to Arguments
Claim Objections
The claim objections are withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Claims 15, 16, 18-25, 28-32, 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soppelsa et al. (U.S. Patent Application Publication 2019/0222806 A1, hereinafter “Soppelsa”) in view of Latta et al. (U.S. Patent Application Publication 2013/0326364 A1, hereinafter “Latta”).
For independent claims 15 and 24, Applicants argue the references fail to disclose wherein the first set of video image data is displayed in the composite video image with an apparently fixed position within the second set of video image data and a variable orientation, the variable orientation being based at least in part on position of the display device. Examiner respectfully disagrees.
In particular, Soppelsa discloses a receiving device to receive a captured video image of a head of a sender extracted from a background as a first set of video image data (page 1/par. 11-14). Soppelsa discloses the received captured video image of the extracted head is combined with a background imaged by a camera of the receiving device as a second set of video image data such as a live camera feed to form a composite video image (Figs. 1 and 5-7; page 1/par. 14; pages 1-2/par. 27-28; page 6/par. 159; and page 9/par. 200, 202 and 204). Soppelsa discloses the composite video image is displayed on a display device of the receiving device (Figs. 1 and 5-7; page 1/par. 14 and pages 1-2/par. 27-28). Soppelsa explains the captured video image of the extracted head is anchored as a virtual image to a location with respect to the background live camera feed of the receiving device so to appear stationary at a fixed position corresponding to the anchor location within the composite video image (page 5/par. 130 and 141 and page 9/par. 200).
Soppelsa does not disclose image data is displayed with a variable orientation, the variable orientation being based at least in part on position of a display device.
However, these limitations are well-known in the art as disclosed in Latta.
To this extent, Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159). Latta explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement as a change in position within an environment (page 9/par. 92; and page 17/claims 4-6) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118). As the dynamic virtual object automatically rotates, it is understood the dynamic virtual object has a changing orientation as a variable orientation (see also page 12/par. 125). Furthermore, the automatic rotation of the dynamic virtual object is tied to user movement as a change in position of the head mounted display device worn by the user (page 3/par. 38; page 9/par. 92 and page 12/par. 118). It follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a variable orientation based on movement of its receiving device.
Applicants argue Latta does not disclose an object can be displayed at a fixed and that the displayed object may rotate according to claim 15. Again, Examiner has relied on the combination of Soppelsa and Latta to teach the limitations of claim 15. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next, Applicants assert that the distinction that Latta makes between static virtual objects and dynamic virtual objects precludes the application of the teachings of Latta to Soppelsa as proposed by the Examiner. Examiner respectfully disagrees.
In particular, Latta describes the dynamic virtual objects may “move, rotate or resize as the user moved around within an environment” (page 9/par. 92) (emphasis added). As Latta describes the rotation as part of alternative language in describing the manner in which the dynamic virtual objects may be manipulated (page 9/par. 92), it is understand the dynamic virtual objects may be dynamically rotated as dynamic adjustments of the dynamic virtual objects without requiring that the dynamic virtual objects be dynamically moved from their respective positions. 
Thus, Examiner finds the teachings of dynamic rotation of Latta may be fairly applied to Soppelsa to display its captured video image of its extracted head at an apparently fixed position with a variable orientation based on movement of its receiving device.
Therefore, the combination of Soppelsa and Latta discloses the limitations of independent claims 15 and 24.
For the remaining claims, Applicants argue for their allowance based on their dependence to claims 15 and 24. It follows the remaining claims are rejected for the same reasons discussed above as to claims 15 and 24 and for the reasons discussed below in the following Detailed Action.



DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 18-25, 28-32, 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soppelsa et al. (U.S. Patent Application Publication 2019/0222806 A1, hereinafter “Soppelsa”) in view of Latta et al. (U.S. Patent Application Publication 2013/0326364 A1, hereinafter “Latta”).

For claim 15, Soppelsa discloses a method of displaying a video image (disclosing a method for displaying a video image at a receiving device (page 1/par. 1 and 14)), the method comprising: receiving first set of video image data (disclosing the receiving device receives a captured video image of a head of a sender extracted from a background (page 1/par. 11-14)); combining the first set of video image data with a second set of video image data to form a composite video image (disclosing the received captured video image of the extracted head is combined with a background imaged by a camera of the receiving device such as a live camera feed to form a composite video image (Figs. 1 and 5-7; page 1/par. 14; pages 1-2/par. 27-28; page 6/par. 159; and page 9/par. 200, 202 and 204)); and displaying the composite video image on a display device (disclosing the composite video image is displayed on a display device of the receiving device (Figs. 1 and 5-7; page 1/par. 14 and pages 1-2/par. 27-28)); wherein the first set of video image data is displayed in the composite video image with an apparently fixed position within the second set of video image data (disclosing the captured video image of the extracted head is anchored as a virtual image to a location with respect to the background live camera feed of the receiving device so to appear stationary at a fixed position corresponding to the anchor location within the composite video image (page 5/par. 130 and 141 and page 9/par. 200)).
Soppelsa does not disclose image data is displayed with a variable orientation, the variable orientation being based at least in part on position of a display device.
However, these limitations are well-known in the art as disclosed in Latta.
Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159). Latta explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement as a change in position within an environment (page 9/par. 92; and page 17/claims 4-6) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118). It follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a variable orientation based on movement of its receiving device.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Soppelsa with the teachings of Latta. Latta is analogous art in dealing with a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159). Latta discloses its use of variable orientation is advantageous in automatically adjusting a virtual object as a user moves around an environment to appropriately facilitate interaction with the virtual object. Consequently, a PHOSITA would incorporate the teachings of Latta into Soppelsa for automatically adjusting a virtual object as a user moves around an environment to appropriately facilitate interaction with the virtual object. Therefore, claim 15 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 16, depending on claim 15, Soppelsa as modified by Latta discloses wherein the variable orientation is varied to display the first set of video image data with a fixed orientation relative to the display device (Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement within an environment (page 9/par. 92) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); Latta further explains the virtual object is displayed at a fixed rotational orientation relative to the user (page 9/par. 92; and page 17/claims 4-6) where the user wears the head mounted display device (page 3/par. 38 and page 12/par. 118); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a fixed orientation relative to its receiving device).

For claim 18, depending on claim 15, Soppelsa as modified by Latta discloses wherein the variable orientation is about a vertical axis (Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement within an environment (page 9/par. 92; and page 17/claims 4-6) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); Latta discloses the movement of the head mounted display device and the corresponding rotation of the virtual object may be with respect to a vertical axis as a y-axis of a three-axis coordinate system (page 2/par. 27, page 10/par. 103 and page 13/par. 131); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a variable orientation based on movement of its receiving device).

For claim 19, depending on claim 18, Soppelsa as modified by Latta discloses wherein the variable orientation is about both the vertical axis and a horizontal axis (Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement within an environment (page 9/par. 92; and page 17/claims 4-6) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); Latta discloses the movement of the head mounted display device and the corresponding rotation of the virtual object may be with respect to a vertical axis as a y-axis and a horizontal axis as an x-axis of a three-axis coordinate system (page 2/par. 27, page 10/par. 103 and page 13/par. 131); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a variable orientation based on movement of its receiving device).

For claim 20, depending on claim 15, Soppelsa as modified by Latta discloses wherein the first set of video image data is displayed overlying the second set of video image data (Soppelsa discloses the received captured video image of the extracted head overlies the background imaged by the camera of the receiving device such as a live camera feed to form the composite video image (Figs. 1 and 5-7; page 1/par. 14; pages 1-2/par. 27-28; page 6/par. 159; and page 9/par. 200, 202 and 204)).

For claim 21, depending on claim 15, Soppelsa as modified by Latta discloses wherein the second set of video image data is captured by a camera incorporated in the display device (Soppelsa discloses the receiving device may be a phone that is incorporated with a rear-facing camera to capture the live camera feed as the background imaged by the receiving device (Figs. 1 and 5-7; pages 1-2/par. 27-28; page 5/par. 116; and page 9/par. 200)).

For claim 22, depending on claim 15, Soppelsa as modified by Latta discloses wherein the composite video image comprises an augmented reality video image (Soppelsa discloses the received captured video image of the extracted head is combined with the background imaged by the camera of the receiving device such as the live camera feed to form the composite video image as an augmented reality video image (Figs. 1 and 5-7; page 1/par. 14; pages 1-2/par. 27-28; page 3/par. 65; page 6/par. 159; and page 9/par. 200, 202 and 204)).

For claim 23, depending on claim 15, Soppelsa as modified by Latta discloses wherein the first set of video image data is two-dimensional 2D video (Soppelsa disclosing the receiving device receives the captured video image of the head of the sender extracted from the background (page 1/par. 11-14) where the transmitted video image may be two-dimensional images (pages 8-9/par. 196)).

For claim 24, Soppelsa as modified by Latta discloses a system for generating a video image (Soppelsa discloses a system for generating a video image (page 1/par. 1 and 11-14)), the system comprising: a video image capture device arranged to capture a first set of video image data of a region of record including an object (Soppelsa discloses a sending device with a camera for capturing a video image of a region of record including a head of a sender (page 1/par. 11-14; pages 1-2/par. 27 and page 5/par. 116-117)); image processing means arranged to process the first set of video image data to extract a portion of the first set of video image data including the object (Soppelsa discloses a processor to process the captured video image to extract a portion of the captured video image data corresponding to the head of the sender (page 1/par. 11-14; pages 1-2/par. 27 and page 2/par. 31-32)); sending means arranged to send the portion of the first set of video image data to a display device (Soppelsa discloses a communications network so that the sending device sends the captured video image of the extracted head to a receiving device with a display device (page 1/par. 11-14 and pages 1-2/par. 27-29); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains a computing device may include a communication device for accessing a network (page 5/par. 53); and it follows Soppelsa may be accordingly modified with the teachings of Latta to implement a communication device for accessing its communication network to send its captured video image of the extracted head); the display device comprising: combining means arranged to combine the portion of the first set of video image data with a second set of video image data to form a composite video image including the object (Soppelsa discloses the receiving device combines the received captured video image of the extracted head with a background imaged by a camera of the receiving device such as a live camera feed to form a composite video image with the extracted head (Figs. 1 and 5-7; page 1/par. 14; pages 1-2/par. 27-28; page 6/par. 159; and page 9/par. 200, 202 and 204); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains a computing device may include a processor for performing the functions of the computing device (page 5/par. 53); and it follows Soppelsa may be accordingly modified with the teachings of Latta to implement a processor to perform its combining to form its composite video image); and display means arranged to display the composite video image on the display device (Soppelsa discloses the composite video image is displayed on the display device of the receiving device (Figs. 1 and 5-7; page 1/par. 14 and pages 1-2/par. 27-28); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains a computing device may include a processor for performing the functions of the computing device (page 5/par. 53); and it follows Soppelsa may be accordingly modified with the teachings of Latta to implement a processor to arrange the display of its composite video image on its display device); wherein the portion of the first set of video image data is displayed in the composite image with an apparently fixed position within the second set of video image data and a variable orientation, the variable orientation being based at least in part on position of the display device (Soppelsa discloses the captured video image of the extracted head is anchored as a virtual image to a location with respect to the background live camera feed of the receiving device so to appear stationary at a fixed position corresponding to the anchor location within the composite video image (page 5/par. 130 and 141 and page 9/par. 200); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement as a change in position within an environment (page 9/par. 92; and page 17/claims 4-6) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a variable orientation based on movement of its receiving device).

For claim 25, depending on claim 24, Soppelsa as modified by Latta discloses wherein the variable orientation is varied to display the portion of the first set of video image data with a fixed orientation relative to the display device (Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement within an environment (page 9/par. 92) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); Latta further explains the virtual object is displayed at a fixed rotational orientation relative to the user (page 9/par. 92; and page 17/claims 4-6) where the user wears the head mounted display device (page 3/par. 38 and page 12/par. 118); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a fixed orientation relative to its receiving device).

For claim 28, depending on claim 24, Soppelsa as modified by Latta discloses wherein the variable orientation is about both vertical and horizontal axes (Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement within an environment (page 9/par. 92; and page 17/claims 4-6) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); Latta discloses the movement of the head mounted display device and the corresponding rotation of the virtual object may be with respect to a vertical axis as a y-axis and a horizontal axis as an x-axis of a three-axis coordinate system (page 2/par. 27, page 10/par. 103 and page 13/par. 131); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a variable orientation based on movement of its receiving device).

For claim 29, depending on claim 24, Soppelsa as modified by Latta discloses wherein the portion of the first set of video image data is displayed overlying the second set of video image data (Soppelsa discloses the received captured video image of the extracted head overlies the background imaged by the camera of the receiving device such as a live camera feed to form the composite video image (Figs. 1 and 5-7; page 1/par. 14; pages 1-2/par. 27-28; page 6/par. 159; and page 9/par. 200, 202 and 204)).

For claim 30, depending on claim 24, Soppelsa as modified by Latta discloses wherein the display device further comprises a camera arranged to capture the second set of video image data (Soppelsa discloses the receiving device may be a phone that is incorporated with a rear-facing camera to capture the live camera feed as the background imaged by the receiving device (Figs. 1 and 5-7; pages 1-2/par. 27-28; page 5/par. 116; and page 9/par. 200)).

For claim 31, depending on claim 24, Soppelsa as modified by Latta discloses wherein the composite video image comprises an augmented reality video image (Soppelsa discloses the received captured video image of the extracted head is combined with the background imaged by the camera of the receiving device such as the live camera feed to form the composite video image as an augmented reality video image (Figs. 1 and 5-7; page 1/par. 14; pages 1-2/par. 27-28; page 3/par. 65; page 6/par. 159; and page 9/par. 200, 202 and 204)).

For claim 32, depending on claim 24, Soppelsa as modified by Latta discloses further comprising storage means arranged to store the portion of the first set of video image data (Soppelsa discloses it is known to store images where the images may include the captured video image of the extracted head (page 1/par. 11-14; and page 2/par. 32-33); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains a computing device may include a memory as storage for storing data processed by the computing device (page 5/par. 53); and it follows Soppelsa may be accordingly modified with the teachings of Latta to implement a memory for storing its captured video image of its extracted head); wherein the sending means are arranged to recover the portion of the first set of video image data from the storage means and send the portion of the first set of video image data to the display device (Soppelsa discloses the communications network so that the sending device sends the captured video image of the extracted head to the receiving device with the display device (page 1/par. 11-14 and pages 1-2/par. 27-29); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains a computing device may include a communication device for accessing a network and a memory as storage for storing data processed by the computing device (page 5/par. 53); and it follows Soppelsa may be accordingly modified with the teachings of Latta to implement a communication device for accessing its captured video image of the extracted head from memory to transmit the captured video image of the extracted head across its network to its receiving device with its display device).

For claim 36, depending on claim 24, Soppelsa as modified by Latta discloses wherein the region of record comprises a colour background and the image processing means is arranged to remove the colour background (Soppelsa discloses the sending device with a camera for capturing the video image of the region of record including the head of the sender (page 1/par. 11-14; pages 1-2/par. 27 and page 5/par. 116-117) where the captured video image is a RGB color image (page 9/par. 204-205); Soppelsa discloses its processor to process the captured video image to extract the portion of the captured video image corresponding to the head of the sender while discarding the background of the captured video image (page 1/par. 11-14; pages 1-2/par. 27; page 2/par. 31-32 and page 5/par. 116-117) where the background is a color background of the captured video image as a RGB color image (page 9/par. 204-205)).

For claim 39, depending on claim 24, Soppelsa as modified by Latta discloses wherein the portion of the first set of video image data is two-dimensional 2D video (Soppelsa disclosing the receiving device receives the captured video image of the head of the sender extracted from the background (page 1/par. 11-14) where the transmitted video image may be two-dimensional images (pages 8-9/par. 196)).

Claims 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soppelsa in view of Latta further in view of Woo et al. (U.S. Patent Application Publication 2012/0087580 A1, hereinafter “Woo”).

For claim 17, depending on claim 16, Soppelsa as modified by Latta discloses wherein the first set of video image data was captured using a first camera capturing the first set of video image data of a region of record, and the variable orientation is varied to display the first set of video image data with an orientation relative to the display device (Soppelsa discloses a sending device with a camera for capturing the captured video image of the head of the sender as a region of record for transmission to the receiving device (page 1/par. 11-14; and page 5/par. 116-117); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement within an environment (page 9/par. 92) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); Latta further explains the virtual object is displayed at a fixed rotational orientation relative to the user (page 9/par. 92; and page 17/claims 4-6) where the user wears the head mounted display device (page 3/par. 38 and page 12/par. 118); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a fixed orientation relative to its receiving device).
Soppelsa as modified by Latta does not disclose determining an orientation of a region of record relative to a camera.
However, these limitations are well-known in the art as disclosed in Woo.
Woo similarly discloses a system and method for generating composite images with virtual objects as image data to present augmented reality (page 1/par. 1 and page 2/par. 25). Woo discloses a camera for capturing an image of an environment as a region of record to recognize and track physical objects within the captured image (page 2/par. 26). Woo explains the physical objects may be extracted in the image as features where an orientation is determined for the features corresponding to the extracted physical objects within the captured image to determine the orientation of the extracted physical objects with respect to the camera (page 3/par. 34-35). It follows Soppelsa and Latta may be accordingly modified with the teachings of Woo to display its captured video image of its extracted head with an orientation of its extracted head relative to the camera of its sending device as its fixed orientation relative to its receiving device in displaying its variable orientation. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Soppelsa and Latta with the teachings of Woo. Woo is analogous art in dealing with a system and method for composite images with virtual objects as image data to present augmented reality (page 1/par. 1 and page 2/par. 25). Woo discloses its use of orientation is advantageous in facilitating rapid and accurate tracking of physical objects across captured images (page 3/par. 34-35). Consequently, a PHOSITA would incorporate the teachings of Woo into Soppelsa and Latta for facilitating rapid and accurate tracking of physical objects across captured images. Therefore, claim 17 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 26, depending on claim 25, Soppelsa as modified by Latta and Woo discloses further comprising a first camera arranged to capture the first set of video image data, wherein the variable orientation is varied to display the portion of the first set of video image data with an orientation relative to the display device which corresponds to the orientation of the region of record relative to the first camera (Soppelsa discloses the sending device with the camera for capturing the captured video image of the head of the sender for transmission to the receiving device (page 1/par. 11-14; and page 5/par. 116-117); Latta similarly discloses a system and method for generating composite images with virtual objects as image data to present mixed reality as augmented reality (page 1/par. 1, page 4/par. 43, and page 15/par. 159) and explains its virtual objects may include a dynamic virtual object such as a slate that automatically rotates as a variable orientation based on user movement within an environment (page 9/par. 92) where the user movement corresponds to movement of a head mounted display device worn by the user (page 3/par. 38 and page 12/par. 118); Latta further explains the virtual object is displayed at a fixed rotational orientation relative to the user (page 9/par. 92; and page 17/claims 4-6) where the user wears the head mounted display device (page 3/par. 38 and page 12/par. 118); and it follows Soppelsa may be accordingly modified with the teachings of Latta to display its captured video image of its extracted head with a fixed orientation relative to its receiving device; Woo similarly discloses a system and method for generating composite images with virtual objects as image data to present augmented reality (page 1/par. 1 and page 2/par. 25) and discloses a camera for capturing an image of an environment as a region of record to recognize and track physical objects within the captured image (page 2/par. 26); Woo explains the physical objects may be extracted in the image as features where an orientation is determined for the features corresponding to the extracted physical objects within the captured image to determine the orientation of the extracted physical objects with respect to the camera (page 3/par. 34-35); and it follows Soppelsa and Latta may be accordingly modified with the teachings of Woo to display its captured video image of its extracted head with an orientation of its extracted head relative to the camera of its sending device as its fixed orientation relative to its receiving device in displaying its variable orientation). 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soppelsa in view of Latta further in view of Cole et al. (U.S. Patent Application Publication 2016/0253795 A1, hereinafter “Cole”).

For claim 35, depending on claim 24, Soppelsa as modified by Latta does not disclose an image processing means further comprises sending means, and the sending means is arranged to stream.
However, these limitations are well-known in the art as disclosed in Cole.
Cole similarly discloses a system and method for capturing images of environment to generate video for subsequent playback (page 1/par. 10-11 and page 2/par. 21-22). Cole discloses a processor as image processing means for processing and encoding image data (page 13/par. 145 and 148). Cole explains the processor may also implement streaming and transmission operations as a sending means to stream the encoded image data (page 13/par. 148). It follows Soppelsa and Latta may be accordingly modified with the teachings of Cole to implement its image processing means to further comprise the sending means to stream its captured video image of its extracted head to its receiving device.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Soppelsa and Latta with the teachings of Cole. Cole is analogous art in dealing with a system and method for capturing images of environment to generate video for subsequent playback (page 1/par. 10-11 and page 2/par. 21-22). Cole discloses its processor is advantageous in effectively implementing multiple operations to appropriately process and stream image data (page 13/par. 145 and 148). Consequently, a PHOSITA would incorporate the teachings of Cole into Soppelsa and Latta for effectively implementing multiple operations to appropriately process and stream image data. Therefore, claim 35 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613